IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,601-01


                 EX PARTE CHARLES EDWARD THOMPSON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1380303-A IN THE 179TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam. KELLER , P.J. filed a dissenting opinion in which KEEL and SLAUGHTER ,
JJ., joined. YEARY , J., filed a dissenting opinion.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to two years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his plea was involuntary because a newly disclosed laboratory report

shows that he possessed less than one gram of cocaine. He was charged with the third degree felony

of possession of cocaine in an amount of one gram or more but less than four grams. Applicant was

admonished as to the penalty range for a third degree felony. However, after Applicant’s conviction
                                                                                                    2

became final, the laboratory report was disclosed showing that the substance Applicant possessed

weighed less than one gram. Because this quantity of cocaine would have only supported a charge

and conviction for a state jail felony, the State agreed that Applicant’s plea was not knowingly and

voluntarily entered. The trial court determined that Applicant’s decision to plead guilty in this case

was not a voluntary and intelligent choice. Brady v. United States, 397 U.S. 742 (1969); Ex parte

Mable, 443 S.W.3d 129, 131 (Tex. Crim. App. 2014).

       Relief is granted. The judgment in Cause No. 138030301010 in the 179th District Court of

Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County

to answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 2, 2019
Do not publish